TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-19-00780-CR



                                The State of Texas, Appellant

                                              v.

                             Marcus Anthony Johnson, Appellee


            FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
                             NO. C-1-CR-18-216459
           THE HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               The State of Texas filed a notice of appeal of the trial court’s pretrial order

suppressing evidence. See Tex. Code Crim. Proc. art. 44.01(a)(5). The State has now filed a

motion to dismiss this appeal indicating that the parties have entered into a negotiated plea

agreement, which includes the State’s agreement to dismiss the instant appeal. See Tex. R. App.

P. 42.2(a). As authorized by Rule 42.2, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a).
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: January 8, 2020

Do Not Publish




                                              2